Title: To Benjamin Franklin from Louis-Laurent-Joseph de Gain de Montagnac, 26 January 1778
From: Gain de Montagnac, Louis-Laurent-Joseph de
To: Franklin, Benjamin


Monsieur
Nevers ce 26 janvier 1778
Permettez-moi d’avoir l’honneur de vous adresser le prospectus d’une histoire du marechal de turenne que je viens d’achever, et que je publierai le plutot possible j’ai voulu auparavant avoir vôtre agrément pour la dedier au general vashington que je regarde comme le heros du siecle; je vous envoye l’épitre dedicatoire afin que vous y changiez ce que vous jugerez a propos.
Je vous serai obligé Monsieur en m’envoyant vôtre consentement pour la dedicace, de me marquer le nombre d’exemplaires que vous voules retenir pour les etats unis, je les joindrai a celui que j’aurai l’honneur de vous remettre pour faire passer de ma part au general vashington. J’ai l’honneur d’etre avec tous les sentimens d’estime et de respect dûs a vos rares talens, et a vos vertus Monsieur Vôtre trés humble et trés obeissant serviteur.
Montagnacchevalier de l’ordre royal et militairede st. Louis, et major d’infanterie.
  
Endorsed: Montagnac History De Marechal de Turenne Dedicace
Notation: Jan 26. 78
